19-52136-amk   Doc 40   FILED 02/20/20   ENTERED 02/20/20 11:08:18   Page 1 of 7
19-52136-amk   Doc 40   FILED 02/20/20   ENTERED 02/20/20 11:08:18   Page 2 of 7
19-52136-amk   Doc 40   FILED 02/20/20   ENTERED 02/20/20 11:08:18   Page 3 of 7
19-52136-amk   Doc 40   FILED 02/20/20   ENTERED 02/20/20 11:08:18   Page 4 of 7
19-52136-amk   Doc 40   FILED 02/20/20   ENTERED 02/20/20 11:08:18   Page 5 of 7
19-52136-amk   Doc 40   FILED 02/20/20   ENTERED 02/20/20 11:08:18   Page 6 of 7
19-52136-amk   Doc 40   FILED 02/20/20   ENTERED 02/20/20 11:08:18   Page 7 of 7
